ROBB, Associate Justice.
Appeal from a decision of the Patent Office refusing to register as a trade-mark for shoes the letters “U. S.,” written on a disc, with other less conspicuous wording around the border.
Section 5 of the Trade-Mark Act (33 Stat. 724 [Comp. St. § 9490]), denies registration to any mark which “consists of or comprises the flag or coat of arms or other insignia of the United States or any simulation thereof, or of any State or municipality or of any foreign nation.” We agree with the Patent Office that “the meaning of ‘U. S.’ is too clearly established to permit of registration of any mark having that as the most prominent feature.” In re Cahn, Belt & Co., 27 App. D. C. 173; In re American Glue Co., 27 App. D. C. 391.
The decision is affirmed.
Affirmed.